       Case 1:20-cv-00453-PJK-SCY Document 4 Filed 05/26/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

TODD LOPEZ, Personal Representative
of the Estate of ERIN L. GROGAN,
KINDRA RISSMAN, CURT RISSMANN,
AND ADAM GROGAN,

               Plaintiffs,

       vs.                                                     No. CIV 20-453 PJK-SCY

UNITED STATES OF AMERICA,

               Defendant.

       MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

       Defendant United States of America, pursuant to Rule 12(b) (1) of the Federal Rules of

Civil Procedure moves to dismiss Plaintiff’s Complaint for Wrongful Death and resulting

damages (“Complaint”) on the ground that this Court lacks subject matter jurisdiction because

Plaintiffs failed to exhaust their administrative remedies.

       The undersigned contacted counsel for Plaintiffs, and Plaintiffs do not oppose this

motion.

                                      MATERIAL FACTS

       1.      On January 15, 2020, Todd Lopez, P.R. for the Estate of Erin L. Grogan, et al.

filed a complaint for Medical Malpractice in the First Judicial District Court for the State of New

Mexico. See Complaint, Doc.1-2. Plaintiffs named Forrest Henry D.O. and Hidalgo Medical

Center as joint defendants. Id. The actual name of the clinic is Hidalgo Medical Services.

       2.      Plaintiffs’ Complaint alleges Dr. Henry treated Erin L. Grogan with prescription

medications at the Hidalgo Medical Services clinic in Hidalgo County, NM, between January
       Case 1:20-cv-00453-PJK-SCY Document 4 Filed 05/26/20 Page 2 of 5




2016 and January 2017, and as a result, Ms. Grogan died from acute oxycodone toxicity and

Plaintiffs have incurred damages for which they seek relief. Complaint, Doc. 1-2 at ¶¶ 11-18.

       3.      Defendants Dr. Henry and Hidalgo Medical Services removed this lawsuit to

Federal Court on May 12, 2020. Doc. 1.

       4.      Plaintiffs did not allege in their Complaint that they filed a notice of claim or

otherwise exhausted their administrative remedies. Doc. 1-2.

       5.      As of May 11, 2020, approximately five months after they filed their Complaint

in state district court, Plaintiffs had not submitted an administrative claim with the United States

Department of Health and Human Services. See Declaration of Meredith Torres, Docs. 2-1 and

2-2.

                                 POINTS AND AUTHORITIES

       A.      Standard of Review

       When the Court reviews a factual attack on subject matter jurisdiction, the Court has

wide discretion to allow affidavits, other documents, and a limited evidentiary hearing to resolve

disputed jurisdictional facts under Rule 12(b)(1). Fowler v. United States, 647 F.3d 1232, 1236

(10th Cir. 2011). Only when resolution of the jurisdictional question is intertwined with the

merits of the case is the Court to convert a Rule 12(b) (1) motion into a Rule 56 summary

judgment motion. Id. This motion is not intertwined with the merits of the case and Plaintiffs’

Complaint is therefore subject to dismissal.

       B.      Plaintiffs Failed To Exhaust Their Administrative Remedies.

       Jurisdiction over this suit arises out of the Federal Tort Claims Act (FTCA), which

governs tort actions against the United States. 28 U.S.C. § 2671, et seq. The United States, as a

sovereign, is immune from suit unless it waives sovereign immunity and consents to be sued.



                                                  2
        Case 1:20-cv-00453-PJK-SCY Document 4 Filed 05/26/20 Page 3 of 5




Harrell v. United States, 443 F.3d 1231, 1234 (10th Cir. 2006). Because the FTCA constitutes a

congressional waiver of the federal government’s sovereign immunity, see Estate of Trentadue

ex rel. Aguilar v. United States, 397 F.3d 840, 852 (10th Cir. 2005), Congress has permissibly

imposed certain conditions on actions brought under that enactment, see United States v.

Sherwood, 312 U.S. 584, 586 (1941) (“[T]he terms of [the United States’] consent to be sued in

any court define that court’s jurisdiction to entertain the suit.”). One of these conditions is that a

plaintiff must provide notice to the United States before pursuing an FTCA action in court. See

Estate of Trentadue, 397 F.3d at 852. Since the purpose of the FTCA’s administrative claim

requirement is to afford the government a “fair opportunity to investigate and possibly settle the

claim before the parties must assume the burden of costly and time‐consuming litigation,”

McNeil v. United States, 508 U.S. 106, 111-112 (1993), an FTCA action cannot be instituted

“unless the claimant shall have first presented the claim to the appropriate Federal agency and

his claim shall have been finally denied by the agency in writing.” 28 U.S.C. § 2675(a).

       And, because the FTCA constitutes a limited waiver of sovereign immunity, the notice

and exhaustion requirements of § 2675(a) “must be strictly construed. The requirements are

jurisdictional and cannot be waived.” See Estate of Trentadue, 397 F.3d at 852; see also Nero v.

Cherokee Nation of Okla., 892 F.2d 1457, 1463 (10th Cir. 1989) (“[B]ringing an administrative

claim is a jurisdictional prerequisite to suit, imposed by Congress, which the courts have no

power to waive.” (Citation omitted)). An administrative claim must therefore provide written

notice of the claim sufficient to enable the agency to investigate and must place a value on the

claim. Haceesa v. United States, 309 F.3d 722, 734 (10th Cir. 2002) (no subject matter

jurisdiction over claim asserted by the estate when only the wife and daughter filed administrate

claims).



                                                   3
       Case 1:20-cv-00453-PJK-SCY Document 4 Filed 05/26/20 Page 4 of 5




       By statute, only those administrative claims presented initially to the appropriate agency

are cognizable in a tort action against the United States and failure to assert a claim for specific

damages in an administrative tort claim results in a jurisdictional defect which cannot be waived.

28 U.S.C. § 2675(a); See, Duplan v. Harper, 188 F.3d 1195, 1199 (10th Cir. 1999); Cizek v.

United States, 953 F.2d 1232, 1233 (10th Cir. 1992); Bradley v. United States by Veterans

Admin., 951 F.2d 268, 270 (10th Cir. 1991); Pipkin v. United States Postal Services, 951 F.2d

272, 273 (10th Cir. 1991). Noncompliance with the requirements of 28 U.S.C. § 2675 is a fatal

defect depriving a claimant of federal court jurisdiction over the claim. In other words,

“Congress intended to require complete exhaustion . . . before invocation of the judicial

process.” Duplan, 188 F.3d at 1199, quoting McNeil, 508 U.S. at 112. This rule applies with

equal force to actions that are originally filed in state court against individual federal employees,

then removed to federal court upon certification by the Attorney General that the United States

should be deemed the proper defendant. See Id.

                                          CONCLUSION

       Because Plaintiffs filed their complaint before exhausting any of their administrative

remedies as required by 28 U.S.C. § 2675(a), the Court lacks subject-matter jurisdiction over this

action to the extent it asserts claims against the United States and the Complaint should be

dismissed. Defendant respectfully requests the Court to enter an order dismissing Plaintiffs’

Complaint with prejudice.




                                                  4
       Case 1:20-cv-00453-PJK-SCY Document 4 Filed 05/26/20 Page 5 of 5




                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney

                                                    /s/ Roberto D. Ortega 5/26/20
                                                    ROBERTO D. ORTEGA
                                                    Assistant United States Attorney
                                                    P.O. Box 607
                                                    Albuquerque, New Mexico 87103
                                                    505-346-7274
                                                    Roberto.ortega@usdoj.gov


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 26, 2020, I filed the foregoing pleading electronically
through the Court’s Electronic Filing system which caused all parties or counsel of record to be
served by electronic means as more fully reflected on the Notice of Electronic Filing.

       Roger I. Smith
       Christopher J. Templeman
       1400 Central Ave., SE, Suite 2300
       Albuquerque, NM 87106
       Attorneys for Plaintiffs

       roger@smithtempleman.com
       chris@smithtempleman.com

                                                    /s/ Roberto D. Ortega 5/26/20
                                                    ROBERTO D. ORTEGA
                                                    Assistant United States Attorney




                                                5
